                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                       Crim. Action No.: 1:20CR96-2
                                                             (Judge Kleeh)

DAVID ALAN GILL,

                    Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
    CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On June 3, 2021, the Defendant, David Alan Gill (“Gill”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count Three of

the Superseding Indictment, by binding plea agreement, charging

Gill with Accessory After the Fact – Bank Robbery, in violation of

Title 18, United States Code, Section 3.                    Gill stated that he

understood that the magistrate judge                 is not a United States

District       Judge,    and    Gill   consented     to   pleading     before    the

magistrate judge.         This Court referred Gill’s plea of guilty to

the   magistrate        judge   for    the   purpose      of   administering     the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making     a   finding    as    to   whether   the   plea      was   knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
USA v. GILL                                                1:21-cr-96
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Based upon Gill’s statements during the plea hearing, and the

Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Gill

was competent to enter a plea, that the plea was freely and

voluntarily given, that Gill was aware of the nature of the charges

against him and the consequences of his plea, and that a factual

basis existed for the tendered plea.    The magistrate judge issued

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) [Dkt. No. 116] finding a factual basis for the plea

and recommending that this Court accept Gill’s plea of guilty to

Count Three of the Superseding Indictment.

     The magistrate judge remanded Defendant to the custody of the

U.S. Marshals Service.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.      He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.       Neither Gill nor the

Government filed objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 116], provisionally ACCEPTS Gill’s guilty plea, and

                                  2
USA v. GILL                                                          1:21-cr-96
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

ADJUDGES him GUILTY of the crime charged in Count Three of the

Superseding Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea until it has

received      and   reviewed     the    presentence     investigation      report

prepared in this matter.

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

     1.     The Probation Officer shall undertake a presentence

investigation of Gill, and prepare a presentence investigation

report for the Court;

     2.     The     Government    and    Gill   shall    each    provide   their

narrative descriptions of the offense to the Probation Officer by

July 7, 2021;

     3.     The presentence investigation report shall be disclosed

to Gill, his counsel, and the Government on or before September 7,

2021;   however,     the   Probation     Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

     4.     Counsel may file written objections to the presentence

investigation report on or before September 21, 2021;

                                         3
USA v. GILL                                                      1:21-cr-96
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

October 5, 2021; and

     6.     Counsel may file any written sentencing memorandum or

statements     and      motions   for   departure   from   the   Sentencing

Guidelines, including the factual basis for the same, on or before

October 19, 2021.

     The Court further ORDERS that prior to sentencing, counsel

for Defendant review with him the revised Standard Probation and

Supervised Release Conditions adopted by this Court on November

29, 2016, pursuant to the standing order entered by Chief Judge

Groh, In Re: Revised Standard Probation and Supervised Release

Conditions, 3:16-MC-56.

     The Court will conduct the Sentencing Hearing for Gill on

November 5, 2021, at 1:30 p.m., at the Clarksburg, West Virginia

point of holding court.           If counsel anticipates having multiple

witnesses     or   an   otherwise   lengthy   sentencing   hearing,   please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

     It is so ORDERED.




                                        4
USA v. GILL                                                1:21-cr-96
      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 116],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: July 2, 2021.


                               /s/ Thomas S. Kleeh
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                  5
